DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 18, 2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the air conditioning controller which operates "in conjunction with" the smart circulator thermostat, and therefore is not part of the smart circulator thermostat, as recited in claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Although “device” may be considered a nonce term, and the steps the thermostat device is configured to perform may be considered a function, the “thermostat device” first recited in claim 1 is exclusively disclosed to be part of a controller or control unit. Therefore, the configuration of the thermostat device is considered to provide sufficient structure to perform the recited functions, and thus overcome the invocation of 112(f), and the recited “thermostat device” has not been treated as invoking 112(f).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 16, 17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 4,055,297, previously of record) in view of Rosen (US Patent Application Publication No. 2003/0142121, previously of record).
Regarding claim 1, Lee discloses a smart circulator thermostat, comprising:
a thermostat device (control circuitry, see figure 4) associated with a forced air primary conditioning unit comprising air return ducts (cold air return 16, see figure 1), air supply ducts (34, 35, 38, see figure 1), and a circulator (fan 12, see figure 1) coupled in flow communication therebetween, the forced-air primary conditioning unit being coupled in flow communication with a structure (building in which fireplace or fireplaces are installed),
a first temperature sensor (internal sensor of room thermostat TR, see figure 4 and column 4 lines 39-45);
a remote temperature sensor (T1, see figure 1 and column 4 lines 39-45) communicatively coupled to the thermostat device, the remote sensor located in a zone affected by heat from a secondary combustion heat source independent of the forced-air primary conditioning unit,
the thermostat device being configured to:
receive, from the first temperature sensor, a temperature value representative of a temperature of the multi-zone structure (the first sensor is inside room thermostat TR, and therefore provides a temperature value representative of a temperature of the structure);
receive an indication of an operation of the secondary combustion heat source (external sensor T1 energizes relay R1 in response to the temperature indicating fireplace activation; see column 4 lines 55-65);
generate a circulator operation signal based on a comparison of the received temperature value to a selectable setpoint (see column 5 lines 7-20), and also based on the received indication of the operation of the secondary combustion heat source; and

It is noted that Lee does not explicitly disclose the thermostat device and local temperature sensor to be enclosed in a thermostat housing.
However, Rosen explicitly discloses a thermostat (1) with a housing which is used to control an air conditioning system (see figure 1 and paragraph [0019]), and explicitly states that the use of a housing is old and well known (see paragraph [0019]), as well as stating that the sensor may be within the housing or remote (see paragraph [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the thermostat of Lee within a housing, as is disclosed by Rosen, in order to make it easier to install.

Regarding claim 2, most elements are disclosed by Lee, as explicitly addressed above. Additionally, Lee discloses a force-air primary conditioning unit circulator interface which can be communicatively coupled to a circulator of the forced air primary conditioning unit, in the form of a wire (see figure 4).
It is noted that Lee does not explicitly disclose the thermostat device to be implemented to include at least one processor communicatively coupled to at least one memory device and a user interface communicatively coupled to the at least one processor.
However, Rosen explicitly discloses a user interface (liquid crystal display 12 and touch pad 11, see figure 1) and a processor and memory (CPU 9 and memory 8, see figure 1), both of which are communicatively coupled to and in the same housing as the user interface (see paragraph [0019]), and are considered well known (see paragraph [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a processor, memory, and user interface as part of the 

Regarding claim 3, the thermostat of Lee in view of Rosen is configured to receive one or more circulator operation setpoints via at least one of the user interface and wirelessly (the thermostat device of Lee includes a “conventional room thermostat”, see figure 4 column 4 lines 39-40, and receipt of setpoints via user interface is conventional; additionally, the user interface explicitly disclosed by Rosen is “well known”, see paragraph [0019]).

Regarding claim 4, the circulator operation signal comprises a circulator run signal (powering the wire to the fan of Lee, see figure 4) and a circulator stop signal (not powering the wire to the fan, see figure 4), and the thermostat device is further configured to generate a circulator run signal when the received indication of the operation of the secondary combustion heat source indicates the secondary combustion heat source is operating and the temperature value representative of the temperature of the multi-zone structure is greater than a predetermined threshold for greater than a predetermined period of time (see column 5 liens 29-56; the predetermined period of time is the sensitivity threshold for the sensor, and the temperature sensed by temperature sensor T4 is also a temperature value representative of the temperature of the structure).

Regarding claim 5, the thermostat device (conventional thermostat TR of Lee in combination with external wiring; see figure 4) is further configured to control an operation of the circulator in conjunction with a conditioning unit controller (portions of the wiring which connect to all other components of the system, such as dampers and, if present, a heat pump).



Regarding claim 7, the secondary combustion heat source of Lee, and therefore of Lee in view of Rosen, comprises a plurality of combustion heat sources spaced apart from each other in respective zones of the structure (one “or more” fireplaces, see column 3 lines 42-43 of Lee).

Regarding claim 16, Lee discloses a temperature control system, comprising:
a forced-air primary conditioning unit configured to condition air in a plurality of spaces (area by each register, see figure 1) in a structure, the forced-air primary conditioning unit comprising an air return duct (16, see figure 1), an air supply duct (34, 35, 38, see figure 1), and a circulator (fan 12, see figure 1) coupled in flow communication therebetween;
one or more secondary combustion heat sources (one or more fireplaces 22, see figure 1 and column 3 lines 42-43) configured to condition air in a subset of spaces of the plurality of spaces and that operates independently of the forced-air primary conditioning unit, the one or more secondary combustion heat sources including an indicator of operation of the secondary combustion heat source (temperature sensor T1 provides an indicator of operation, see figures 1 and 4 and column 4 lines 41-45 of Lee);
a smart circulator thermostat communicatively coupled to a conditioning unit controller associated with the forced-air primary conditioning unit (conventional room thermostat TR in combination with other control wiring and sensors, see figures 1 and 4 and column 4 lines 37-54), and including a local temperature sensor (sensor inside conventional thermostat TR); and

wherein the smart circulator thermostat is configured to:
receive, at the smart circulator thermostat, a temperature value representative of a temperature of the structure (receiving the sensed temperature from the conventional thermostat),
receive an indication of an operation of the one or more secondary combustion heat sources (sensing the temperature via sensor T1, see figures 1 and 4 and column 4 lines 60-68);
generate, by the smart circulator thermostat, a circulator operation signal based on a comparison of the received temperature value to a selectable temperature setpoint, and based on the received indication of an operation of the one or more independent secondary combustion heat sources; and
transmit the circulator operation signal to the circulator (system operation is based on a combination of the sensed temperatures from the various sensors; see column 5 lines 29-56 and column 5 line 62 through column 6 line 17; the operation signal is sent through fan control circuits 52 and 52a, with power running through the circuit being an ON signal and the absence of power being an OFF signal).
It is noted that Lee does not explicitly disclose the smart circulator thermostat to be implemented using at least one processor and at least one memory device that comprises executable instructions that, when executed by the at least one processor, cause the processor to perform the recited steps.
However, Lee does state that equivalent structures are intended to be encompassed (see column 7 lines 53-59). Furthermore, Rosen explicitly discloses that using a processor and memory (CPU 9 and memory 8, see figure 1 and paragraph [0019]) for a thermostat is well known. Therefore, it would 

Regarding claim 17, the plurality of spaces in the structure include at least one of the rooms in the structure and conditioning zones in the structure (each register 36 of Lee, see figure 1 and column 3 lines 60-66, lets conditioned air out into rooms within the structure).

Regarding claim 19, the smart circulator thermostat includes a forced-air primary conditioning unit circulator interface connected to the circulator  (wires connecting to fan; see figure 4).

Regarding claim 20, it is noted that Lee does not explicitly state that there is a user interface, instead merely stating that there is a conventional thermostat TR.
However, Rosen explicitly discloses a user interface connected to the processor of a thermostat (see figure 1 and paragraph [0019]), which is used to set target temperature schedules (see paragraph [0020]), and is considered to be typical (see paragraph [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a user interface connected to the processor and configured to receive the temperature setpoint selectable by a user, as is disclosed by Rosen to be common, in the system of Lee, in order to make it easier for a user to select a target temperature.

Regarding claim 21, the smart circulator thermostat and remote temperature sensor of Lee are located in separate spaces of the plurality of spaces of the structure of Lee, because most of the smart .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 4,055,297, previously of record) in view of Rosen (US Patent Application Publication No. 2003/0142121, previously of record) as applied to claim 16 above, and further in view of Macintyre (US Patent Application Publication No. 2001/0048032, previously of record).
Regarding claim 18, most elements are disclosed by Lee in view of Rosen, as explicitly addressed in the above rejection of claim 16.
It is noted that Lee in view of Rosen does not explicitly disclose a flue temperature sensor.
However, Macintyre explicitly discloses the use of a flue gas temperature sensor (thermocouple 16, see paragraph [0029]) as a safety measure for an indoor combustion appliance (see paragraph [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a flue gas temperature sensor in the system of Lee in view of Rosen, as is disclosed by Macintyre, in order to accurately detect activation of the secondary combustion heat source while also preventing a potential house fire.

Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not fully persuasive. The reasons are as follows.
It is argued on page 12 that claim 5 does not recite the thermostat device to be separate from and additional to the smart circulator thermostat. In particular, the applicant argues that “claim 5 makes 
As recited in claim 5, the thermostat device is configured to control operation of the circulator “in conjunction with” a conditioning unit controller.
The phrase “in conjunction with” is not used to refer to an element that is part of the thing it is in conjunction with. The sides of a box retain the contents in conjunction with the bottom of the box. However, the sides of the box do not retain the contents in conjunction with the box, because the sides are part of the box. Therefore, the argument is unpersuasive.
It is argued on page 12 that figure 2 shows the smart circulator thermostat 120 as a separate assembly from the conditioning unit controller 122, with both of them included within thermostat housing 202.
Figures 1 and 2 are not described as separate or alternative embodiments. In the brief description of the drawings, figure 2 is described as “a schematic block diagram of the smart circulator thermostat shown in figure 1”. This means everything in figure 2 is, as described in the specification, part of the smart circulator thermostat.
Furthermore, figure 1 illustrates smart circulator thermostat 120 as a subcomponent of conditioning unit controller 122.
Therefore, the argument that the conditioning unit controller is illustrated separately from the thermostat device is unpersuasive, and the objection has been maintained.

It is argued on page 13 that the specification has been amended to overcome the objections thereto. This is correct, and the objections to the specification have not been maintained.


It is argued on page 14 that the claims are, as amended, clear.
When read in light of the specification as amended, the claims, as amended, are clear, and the rejections for indefiniteness due to lack of clarity have not been maintained.
It is argued on page 15 that the remote temperature sensors of Lee are not in a zone affected by heat from a secondary combustion heat source.
The air passing through the ducts in which the temperature sensors are located has been heated by the fireplace. This is readily apparent from figure 1. Additionally, the word “zone” does not have a special definition excluding ducts. A “zone” can be a zone within the ductwork.
Therefore, the argument that the remote sensors of Lee are not in a zone affected by heat from a secondary combustion heat source is unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763  
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763